UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 06-4805



UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.


ERIC ODELL GADSON,

                  Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of North Carolina, at New Bern. Louise W. Flanagan, Chief
District Judge. (4:05-cr-00055-FL)


Submitted:     February 14, 2008            Decided:   March 10, 2008


Before WILKINSON and NIEMEYER, Circuit Judges, and WILKINS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


J. Michael McGuinness, THE MCGUINNESS LAW FIRM, Elizabethtown,
North Carolina, for Appellant. Anne M. Hayes, OFFICE OF THE UNITED
STATES ATTORNEY, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Pursuant to a written plea agreement, Eric Odell Gadson

pled guilty to armed bank robbery, in violation of 18 U.S.C. § 2113

(a) and (d) (2000), and using, carrying, or possessing a firearm

during and in relation to a crime of violence, in violation of 18

U.S.C. § 924(c)(1)(A) (2000).     The district court sentenced Gadson

to 188 months’ imprisonment for the armed bank robbery conviction

and to the statutory minimum of 300 months’ imprisonment, to run

consecutive to any other term of imprisonment, for the firearm

conviction.      Gadson noted a timely appeal.

              On appeal, counsel filed an Anders1 brief, in which he

states there are no meritorious issues for appeal.     Nevertheless,

he raises the following issues:       (1) whether the district court

erred in finding Gadson was competent to face the charges against

him; (2) whether the district court erred in accepting Gadson’s

guilty plea; (3) whether Gadson’s sentence is reasonable; and (4)

whether Gadson received ineffective assistance of counsel.     Gadson

was advised of his right to file a pro se supplemental brief, but

has not done so.        The Government declined to file a brief.   We

affirm.

              Counsel   first   questions   the   district    court’s

determination that Gadson was competent to face the charges against

him.       After receiving Gadson’s mental health evaluation and the


       1
        Anders v. California, 386 U.S. 738 (1967).

                                  - 2 -
psychologist’s      recommendation    that    Gadson    was   competent,     the

district    court    further     questioned    Gadson.        Based    on   this

information, it determined Gadson was competent to face the charges

against him.      We find no clear error in this ruling.              See United

States v. Robinson, 404 F.3d 850, 856 (4th Cir. 2005) (stating

standard     of   review   and    providing    standard       for     competency

determination).

            Counsel further questions the validity of Gadson’s guilty

plea.      Because Gadson did not move in the district court to

withdraw his plea, this court reviews the challenge to the adequacy

of the Rule 11 hearing for plain error.                See United States v.

Martinez, 277 F.3d 517, 525 (4th Cir. 2002).            Prior to accepting a

guilty plea, the trial court must ensure the defendant understands

the nature of the charges against him, the mandatory minimum and

maximum sentences, and other various rights, so it is clear that

the defendant is knowingly and voluntarily entering his plea.                The

court must also determine whether there is a factual basis for the

plea.   Fed. R. Crim. P. 11(b)(1), (3); United States v. DeFusco,

949 F.2d 114, 116, 120 (4th Cir. 1991).          Counsel does not specify

any deficiencies in the district court’s Rule 11 inquiry, and our

review of the plea hearing transcript reveals that the district

court conducted a thorough Rule 11 colloquy that assured Gadson’s

plea was made both knowingly and voluntarily.




                                     - 3 -
            Counsel also raises the issue of the reasonableness of

Gadson’s sentence.     We will affirm a sentence imposed by the

district court as long as it is within the statutorily prescribed

range and is reasonable.    United States v. Hughes, 401 F.3d 540

(4th Cir. 2005).     Reasonableness review focuses on whether the

district court abused its discretion.    United States v. Pauley,

F.3d        , 2007 WL 4555523 at *5 (4th Cir. Dec. 28, 2007).       A

sentence may be unreasonable for procedural or substantive reasons.

Id.    An error of law or fact can render a sentence unreasonable.

United States v. Green, 436 F.3d 449, 456 (4th Cir.), cert. denied,

126 S. Ct. 2309 (2006).     We review a district court’s factual

findings for clear error and its legal conclusions de novo. United

States v. Hampton, 441 F.3d 284, 287 (4th Cir. 2006).   Assuming the

sentence contains no significant procedural errors, we may presume

a sentence falling within the Guidelines range to be reasonable.

Pauley, 2007 WL 4555523 at *4.

            When sentencing a defendant, the district court must:

(1) properly calculate the Guideline range; (2) determine whether

a sentence within that range serves the § 3553(a) factors in light

of the arguments presented by the parties; (3) implement mandatory

statutory limitations; and (4) explain its reasons for selecting a

sentence.     See Gall v. United States, 128 S. Ct. 586, 596-97

(2007).   The sentencing court may not presume that the applicable

Guidelines range is reasonable, but should explain any deviation


                                 - 4 -
from that range, providing correspondingly stronger justification

in relation to the degree of variance from the Guidelines range.

Id.

          While a district court must consider the § 3553(a)

factors and explain its sentence, it need not explicitly reference

§ 3553 or discuss every factor on the record, particularly when the

court imposes a sentence within the Guidelines range.             United

States v. Johnson, 445 F.3d 339, 345 (4th Cir. 2006).        One reason

that a sentence within an advisory range may be presumed to be

reasonable is that the most salient § 3553(a) factors are already

incorporated into the Guideline determinations. Id. at 342-43; see

also Rita v. United States, 127 S. Ct. 2456,      2467 (2007) (“where

judge and Commission both determine that” a Guideline sentence is

appropriate,   “that   sentence    likely   reflects   the   §   3553(a)

factors”).   A district court’s consideration of pertinent factors

may also be implicit in its ultimate ruling.     See United States v.

Johnson, 138 F.3d 115, 119 (4th Cir. 1998); United States v. Davis,

53 F.3d 638, 642 (4th Cir. 1995).

          The district court’s explanation should provide some

indication that it considered the § 3553(a) factors as to the

defendant and the potentially meritorious arguments raised by the

parties at sentencing.    United States v. Montes-Pineda, 445 F.3d

375, 380 (4th Cir. 2006).   “[W]hen a judge decides simply to apply

the Guidelines to a particular case, doing so will not necessarily


                                  - 5 -
require    lengthy      explanation.”          Rita,   127      S.    Ct.    at    2468.

“Circumstances     may    well    make    clear    that   the      judge     rests   his

decision upon the Commission’s own reasoning that the Guidelines

sentence is a proper sentence (in terms of § 3553(a) and other

congressional mandates) in the typical case, and that the judge has

found that the case before him is typical.”                  Id.

              Our review of the record reveals no procedural errors in

the district court’s calculation of the Guidelines range and its

consideration      of   the   §   3553(a)      factors.       Gadson’s       188-month

sentence for the armed robbery conviction is at the bottom of the

applicable     Guidelines     range      and   below   the    statutory       maximum.

Gadson’s sentence of 300 months’ imprisonment for his § 924(c)

conviction is the mandatory minimum statutory sentence because

Gadson had previously been convicted under that statute.                          See 18

U.S.C.    §    924(c)(1)(C)(I).            Therefore,     under        the    standard

articulated above, we find that his sentence was reasonable.

              Lastly,    counsel    questions        whether       Gadson     received

effective assistance of counsel during the proceedings in district

court.    Claims of ineffective assistance are not cognizable on

direct    appeal   unless     the   record       conclusively        establishes     it.

United States v. Richardson, 195 F.3d 192, 198 (4th Cir. 1999).                       To

allow for adequate development of the record, claims of ineffective

assistance of counsel should be brought in a 28 U.S.C. § 2255

(2000) motion.     United States v. King, 119 F.3d 290, 295 (4th Cir.


                                         - 6 -
1997).    Because the record does not conclusively establish that

Gadson received ineffective assistance of counsel, we decline to

consider this claim on direct appeal.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     Accordingly, we affirm the district court’s judgment.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If the client requests that a petition be filed,

but counsel believes that such a petition would be frivolous, then

counsel     may   move    this    court      for   leave    to     withdraw     from

representation.       Counsel’s motion must state that a copy thereof

was served on the client.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before      the   court   and     argument    would    not   aid    the

decisional process.



                                                                          AFFIRMED




                                       - 7 -